                      Case 20-32631 Document 1 Filed in TXSB on 05/14/20 Page 1 of 25

Fill in this information to identify the case:

United States Bankruptcy Court for the:
                           Southern District of Texas
                                          (State)                                                                                 ☐ Check if this is an
Case number (if known):                                       Chapter      11                                                         amended filing


      Official Form 201
      Voluntary Petition for Non-Individuals Filing for
      Bankruptcy                                                                                                                                   04/20
      If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the
      case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is
      available.




1.   Debtor’s Name                               Ultra Petroleum Corp.


                                                 N/A
2. All other names debtor used
   in the last 8 years

     Include any assumed names,
     trade names, and doing
     business as names

3. Debtor’s federal Employer
   Identification Number (EIN)                   XX-XXXXXXX


4. Debtor’s address                       Principal place of business                                 Mailing address, if different from principal place
                                                                                                      of business
                                          116 Inverness Drive East
                                          Number            Street                                    Number         Street

                                          Suite 400
                                                                                                      P.O. Box
                                          Englewood,                    Colorado
                                          80112
                                          City                             State     Zip Code         City                         State      Zip Code

                                                                                                      Location of principal assets, if different from
                                                                                                      principal place of business
                                          Arapahoe County                                              8727 W. Sam Houston Parkway N
                                          County                                                      Number         Street




                                                                                                      Houston,                     Texas         77040
                                                                                                      City                         State      Zip Code




5. Debtor’s website (URL)                 http://www.ultrapetroleum.com/

6.   Type of debtor                       ☒ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                          ☐ Partnership (excluding LLP)

                                          ☐ Other. Specify:




      Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 1
                     Case 20-32631 Document 1 Filed in TXSB on 05/14/20 Page 2 of 25
Debtor            Ultra Petroleum Corp.                                          Case number (if known)
           Name



                                          A. Check One:
7.   Describe debtor’s business
                                          ☐ Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                          ☐ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                          ☐ Railroad (as defined in 11 U.S.C. § 101(44))

                                          ☐ Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                          ☐ Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                          ☐ Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          ☒ None of the above

                                          B. Check all that apply:
                                          ☐ Tax-exempt entity (as described in 26 U.S.C. § 501)

                                          ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                             § 80a-3)
                                          ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                              http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                          2111 Oil and Gas Extraction

8. Under which chapter of the             Check One:
   Bankruptcy Code is the
   debtor filing?                         ☐ Chapter 7

                                          ☐ Chapter 9

     A debtor who is a “small             ☒ Chapter 11. Check all that apply:
     business debtor” must check
                                                            ☐ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
     the first sub-box. A debtor                              aggregate noncontingent liquidated debts (excluding debts owed to insiders or
     as defined in § 1182(1) who                              affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
     elects to proceed under                                  recent balance sheet, statement of operations, cash-flow statement, and federal
     subchapter V of chapter 11                               income tax return or if any of these documents do not exist, follow the procedure
     (whether or not the debtor is                            in 11 U.S.C. § 1116(1)(B).
     a “small business debtor”)
                                                            ☐ The debtor is a debtor as defined in 11 U.S.C. § 1182(1). Its aggregate
     must check the second sub-                               noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
     box.                                                     less than $7,500,000 and it chooses to proceed under Subchapter V of Chapter
                                                              11. If this sub-box is selected, attach the most recent balance sheet, statement of
                                                              operations, cash-flow statement, and federal income tax return or if any of these
                                                              documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                            ☒ A plan is being filed with this petition.

                                                            ☐ Acceptances of the plan were solicited prepetition from one or more classes of
                                                              creditors, in accordance with 11 U.S.C. § 1126(b).
                                                            ☒ The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                              Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                              Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-
                                                              Individuals Filing for Bankruptcy under Chapter 11 (Official Form 201A) with this
                                                              form.
                                                            ☐ The debtor is a shell company as defined in the Securities Exchange Act of 1934
                                                              Rule
                                                              12b-2.
                                          ☐ Chapter 12
9. Were prior bankruptcy cases        ☐ No
   filed by or against the debtor     ☒ Yes.     District    Southern District of         When     04/29/2016      Case number      16-32202
   within the last 8 years?                                  Texas                                 MM/DD/YYYY
     If more than 2 cases, attach a              District                                 When                     Case number
     separate list.                                                                                MM/DD/YYYY



     Official Form 201                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 2
                        Case 20-32631 Document 1 Filed in TXSB on 05/14/20 Page 3 of 25
    Debtor           Ultra Petroleum Corp.                                               Case number (if known)
              Name


                                                                                                                             Relationship      Affiliate
    10. Are any bankruptcy cases             ☐ No
        pending or being filed by a          ☒ Yes.       Debtor        See Rider 1
        business partner or an
        affiliate of the debtor?                          District     Southern District of Texas                            When
       List all cases. If more than 1,                                                                                                         05/14/2020
       attach a separate list.                          Case number, if known _______________________                                          MM / DD / YYYY

    11. Why is the case filed in this     Check all that apply:
        district?
                                          ☒     Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                district.
                                          ☐     A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


    12. Does the debtor own or have       ☒ No1
        possession of any real            ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
        property or personal property
        that needs immediate                          Why does the property need immediate attention? (Check all that apply.)
        attention?
                                                      ☐     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                            safety.
                                                            What is the hazard?
                                                      ☐     It needs to be physically secured or protected from the weather.

                                                      ☐      It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                             attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                             assets or other options).
                                                      ☐     Other


                                                      Where is the property?
                                                                                           Number          Street



                                                                                           City                                  State       Zip Code



                                                      Is the property insured?
                                                      ☐ No

                                                      ☐ Yes.         Insurance agency

                                                                     Contact name
                                                                     Phone




1      The debtors, Ultra Petroleum Corp., Keystone Gas Gathering, LLC, Ultra Resources, Inc., Ultra Wyoming, LLC, Ultra Wyoming LGS, LLC, UP Energy
       Corporation, UPL Pinedale, LLC, and UPL Three Rivers Holdings, LLC (collectively, the “Debtors”), engage in the exploration, development, and
       production of oil and natural gas. Certain debtors (Ultra Wyoming, LLC, UPL Pinedale, LLC and Ultra Resources, Inc.) possess or operate certain
       real property with existing contamination where remediation efforts are presently underway. Although the Debtors are not aware of any definition of
       “imminent or identifiable hazard” as used in this form, the Debtors do not believe they own or possess any real or personal property (including the
       aforementioned property) that poses or is alleged to pose a threat of imminent and identifiable harm to the public health or safety.

       Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 3
                    Case 20-32631 Document 1 Filed in TXSB on 05/14/20 Page 4 of 25
Debtor           Ultra Petroleum Corp.                                            Case number (if known)
          Name



                       Statistical and administrative information

13. Debtor's estimation of            Check one:
    available funds (on a
    consolidated basis)               ☒ Funds will be available for distribution to unsecured creditors.
                                      ☐ After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

14. Estimated number of               ☐     1-49                      ☒     1,000-5,000                       ☐    25,001-50,000
    creditors (on a                   ☐     50-99                     ☐     5,001-10,000                      ☐    50,001-100,000
    consolidated basis)               ☐     100-199                   ☐     10,001-25,000                     ☐    More than 100,000
                                      ☐     200-999



15. Estimated assets (on a            ☐     $0-$50,000                ☐     $1,000,001-$10 million             ☐   $500,000,001-$1 billion
    consolidated basis)               ☐     $50,001-$100,000          ☐     $10,000,001-$50 million            ☒   $1,000,000,001-$10 billion
                                      ☐     $100,001-$500,000         ☐     $50,000,001-$100 million           ☐   $10,000,000,001-$50 billion
                                      ☐     $500,001-$1 million       ☐     $100,000,001-$500 million          ☐   More than $50 billion



16. Estimated liabilities (on         ☐     $0-$50,000                 ☐    $1,000,001-$10 million             ☐   $500,000,001-$1 billion
    a consolidated basis)             ☐     $50,001-$100,000           ☐    $10,000,001-$50 million            ☒   $1,000,000,001-$10 billion
                                      ☐     $100,001-$500,000          ☐    $50,000,001-$100 million           ☐   $10,000,000,001-$50 billion
                                      ☐     $500,001-$1 million        ☐    $100,000,001-$500 million          ☐   More than $50 billion




   Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        page 4
                   Case 20-32631 Document 1 Filed in TXSB on 05/14/20 Page 5 of 25
Debtor          Ultra Petroleum Corp.                                             Case number (if known)
         Name



                   Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of        The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
    authorized representative of        petition.
    debtor
                                        I have been authorized to file this petition on behalf of the debtor.
                                        I have examined the information in this petition and have a reasonable belief that the information is true and
                                        correct.

                                I declare under penalty of perjury that the foregoing is true and correct.

                                        Executed on         05/14/2020
                                                             MM/ DD / YYYY


                                             /s/ David W. Honeyfield                                            David W. Honeyfield
                                             Signature of authorized representative of debtor                Printed name

                                             Title   Senior Vice President and Chief
                                                     Financial Officer




18. Signature of attorney                    /s/ Matthew D. Cavenaugh                                       Date    05/14/2020
                                             Signature of attorney for debtor                                       MM/DD/YYYY



                                             Matthew D. Cavenaugh
                                             Printed name
                                             Jackson Walker LLP
                                             Firm name
                                             1401 McKinney St., Suite 1900
                                             Number                 Street
                                             Houston                                                                   Texas      77010
                                             City                                                                      State              ZIP Code
                                             (713) 752-4200                                                            mcavenaugh@jw.com
                                             Contact phone                                                                Email address
                                             24062656                                                Texas
                                             Bar number                                          State




   Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 5
                    Case 20-32631 Document 1 Filed in TXSB on 05/14/20 Page 6 of 25


     Fill in this information to identify the case:


     United States Bankruptcy Court for the:
                                 Southern District of Texas
                                            (State)                                                ☐ Check if this is an
     Case number (if                                                                                   amended filing
     known):                                              Chapter   11


                                             Rider 1
              Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

        On April 29, 2016, each of the entities listed below (collectively, the “2016 Debtors”) filed a petition in the
United States Bankruptcy Court for the Southern District of Texas for relief under chapter 11 of title 11 of the
United States Code. The Initial Debtors were jointly administered under case number 16-32202 (MI), and certain
chapter 11 cases are now closed, with the exception of the main case number 16-32202 (MI), which is assigned
to the chapter 11 case of Initial Debtor Ultra Petroleum Corp.

             Ultra Petroleum Corp.
             Keystone Gas Gathering, LLC
             Ultra Resources, Inc.
             Ultra Wyoming, Inc.
             Ultra Wyoming LGS, LLC
             UP Energy Corporation
             UPL Pinedale, LLC
             UPL Three Rivers Holdings, LLC


       On the date hereof, each of the entities listed below (collectively, the “2020 Debtors”) filed a petition in
the United States Bankruptcy Court for the Southern District of Texas for relief under chapter 11 of title 11 of the
United States Code. The 2020 Debtors have moved for joint administration of these cases under the case
number assigned to the chapter 11 case of Ultra Petroleum Corp.

             Ultra Petroleum Corp.
             Keystone Gas Gathering, LLC
             Ultra Resources, Inc.
             Ultra Wyoming, LLC
             Ultra Wyoming LGS, LLC
             UP Energy Corporation
             UPL Pinedale, LLC
             UPL Three Rivers Holdings, LLC




                                                                     Rider 1
                       Case 20-32631 Document 1 Filed in TXSB on 05/14/20 Page 7 of 25



                                               IN THE UNITED STATES BANKRUPTCY COURT
                                                      SOUTHERN DISTRICT OF TEXAS
                                                           HOUSTON DIVISION

                                                                              )
         In re:                                                               )     Chapter 11
                                                                              )
         ULTRA PETROLEUM CORP.,                                               )     Case No. 20-___________(___)
                                                                              )
                                           Debtor.                            )
                                                                              )

             Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11

               If any of the debtor’s securities are registered under Section 12 of the Securities Exchange Act of 1934, the SEC file
           number is     001-33614

               The following financial data is the latest available information and refers to the debtor’s condition on
           March 31, 2020

                  Total assets                                                     $    1,450,000,0002
                  Total debts (including debts listed in 2.c., below)              $    2,560,000,0003
                  Debt securities held by more than 500 holders                         N/A
                                                                                                                      Approximate
                                                                                                                      number of
                                                                                                                      holders:
                  secured ☐        unsecured ☒        subordinated      ☐    $
                  secured ☒        unsecured ☐        subordinated      ☐    $
                  secured ☐        unsecured ☐        subordinated      ☐    $
                  secured ☐        unsecured ☐        subordinated      ☐    $
                  secured ☐        unsecured ☐        subordinated      ☐    $

                  Number of shares of preferred stock                                                                 0
                  Number of shares of common stock                                                                    198,303,021

                  Comments, if any:



                                                                        Independent oil and gas company engaged in the development,
                                                                        production, operation, exploration and acquisition of oil and natural
                  Brief description of debtor’s business:               gas properties




               List the names of any person who directly or indirectly owns, controls, or holds, with power to vote, 5% or more of the voting
           securities of debtor:
           Fir Tree Capital Management LP; Disciplined Growth Investors, Inc.




2   Figure denotes book value of Total assets.

3   Figure denotes book value of Total debts.
             Case 20-32631 Document 1 Filed in TXSB on 05/14/20 Page 8 of 25



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                        )
    In re:                                              )      Chapter 11
                                                        )
    ULTRA PETROLEUM CORP.,                              )      Case No. 20-[_____]_(___)
                                                        )
                            Debtor.                     )
                                                        )

                                LIST OF EQUITY SECURITY HOLDERS1

                                                                                             Percentage
             Debtor               Equity Holders            Address of Equity Holder          of Equity
                                                                                                Held2
                               Fir Tree Capital             55 West 46th Street, 29th
                                                                                                13.41%
                               Management LP                Floor, New York, NY 10036
    Ultra Petroleum Corp.                                   150 South Fifth Street,
                               Disciplined Growth
                                                            Suite 2550, Minneapolis, MN          9.24%
                               Investors, Inc.
                                                            55402




1      This list reflects holders of five percent or more of Ultra Petroleum Corp.’s common stock. This list
       serves as the disclosure required to be made by the debtor pursuant to rule 1007 of the Federal Rules
       of Bankruptcy Procedure. By the Debtors’ Emergency Motion for Entry of an Order (I) Authorizing the
       Debtors to File a Consolidated List of the 30 Largest Unsecured Creditors, (II) Waiving the Requirement
       to File a List of Equity Security Holders, and (III) Authorizing the Debtors to Redact Certain Personal
       Identification Information filed contemporaneously herewith, the Debtor is requesting a waiver of the
       requirement under Bankruptcy Rule 1007 to file a list of all of its equity security holders.

2      Outstanding warrants are not reflected in ownership.
         Case 20-32631 Document 1 Filed in TXSB on 05/14/20 Page 9 of 25

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                )
In re:                                          )    Chapter 11
                                                )
ULTRA PETROLEUM CORP.,                          )    Case No. 20-[_____]_(___)
                                                )
                      Debtor.                   )
                                                )

                             CORPORATE OWNERSHIP STATEMENT

         Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure,
the following are corporations, other than a government unit, that directly or indirectly own 10% or
more of any class of the debtor’s equity interest:

                   Shareholder                       Approximate Percentage of Shares Held

 Fir Tree Capital Management LP                                        13.41%
                       Case 20-32631 Document 1 Filed in TXSB on 05/14/20 Page 10 of 25


 Fill in this information to identify the case:


 Debtor name : Ultra Petroleum Corp.


 United States Bankruptcy Court for the Southern District of Texas, Houston Division                                                Check if this is an
                                                                                                                                     amended filing
 Case number (if known): [●]



Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest
Unsecured Claims and Are Not Insiders                                                                                                                          12/15

A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20 largest
unsecured claims.


    Name of creditor and complete          Name, telephone number,           Nature of the claim   Indicate if     Amount of unsecured claim
    mailing address, including zip         and email address of creditor     (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
    code                                   contact                           debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                             professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                             services, and         or disputed     setoff to calculate unsecured claim.
                                                                             government
                                                                             contracts)
                                                                                                                   Total claim, if      Deduction           Unsecured
                                                                                                                   partially            for value of        claim
                                                                                                                   secured              collateral or
                                                                                                                                        setoff
       Wilmington Trust as                David W. Smith          Notes                                                                                    $234,307,031
1
       indenture trustee for the          212-326-0481
       7.125% Senior Notes due            dsmith@pryorcashman.com
       2025
       Attn. David M. Smith
       7 Times Square
       New York, NY 10036

       Wilmington Trust as                David W. Smith          Notes                                                                                    $156,404,501
2
       indenture trustee for the          212-326-0481
       6.875% Senior Notes due            dsmith@pryorcashman.com
       2022
       Attn. David M. Smith
       7 Times Square
       New York, NY 10036

       Ultra Make-Whole                   Dennis F. Dunne                     Litigation           Contingent,                                             $1,258,622
3                                                                                                  Disputed
       Claimant - Adhoc                   212-530-5000
       Committee of Unsecured             ddunne@milbank.com
       Creditors
       Attn.                              Barbara Buckley
       Millbank, Tweed, Hadley,           713-651-5505
       McCloy LLP                         barbara.buckley@nortonros
       Dennis F. Dunne                    efulbright.com
       55 Hudson Yards
       New York, NY 10001

       Ultra Make-Whole
       Claimant - Adhoc
       Committee of Unsecured
       Creditors
       Attn.
       Norton Rose Fulbright US
       LLP
       Barbara Buckley
       Po Box 844284

Official Form 204              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                       page 1
                      Case 20-32631 Document 1 Filed in TXSB on 05/14/20 Page 11 of 25
        Debtor Name: Ultra Petroleum Corp.                                              Case number: (if known) [●]



      Name of creditor and complete    Name, telephone number,         Nature of the claim   Indicate if     Amount of unsecured claim
      mailing address, including zip   and email address of creditor   (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
      code                             contact                         debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                       professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                       services, and         or disputed     setoff to calculate unsecured claim.
                                                                       government
                                                                       contracts)
                                                                                                             Total claim, if      Deduction           Unsecured
                                                                                                             partially            for value of        claim
                                                                                                             secured              collateral or
                                                                                                                                  setoff
         Dallas, TX 75284-4284

         Ultra Make-Whole              Peter Sabin Willett         Litigation                Contingent,                                             $464,983
  4                                                                                          Disputed
         Claimant - OpCo               617-951-8775
         Noteholders                   sabin.willett@morganlewis.c
         Attn.                         om
         Morgan Lewis & Bockius
         LLP                           Billing Supervisor
         Peter Sabin Willett           212-407-3121
         1701 Market Street            alanderson@akingump.com
         Philadelphia, PA 19103

         Ultra Make-Whole
         Claimant - OpCo
         Noteholders
         Attn.
         Akin Gump Strauss Hauer
         & Feld
         Billing Supervisor
         170 Pacific Avenue, Suite
         4100
         Dallas, TX 75201

         Superior Roustabout           Dena Bulanek, AR         Trade                                                                                $423,803
  5
         Service                       307-749-6690
         Attn. President - AR          mneubauer@superiorrousta
         PO Box 10                     bout.com
         Pinedale, WY 82941

         ChampionX U.S. 3 Inc          Shana Sills                      Trade                                                                         $422,315
 6
         Attn. District O2C            970-309-2554
         Manager                       shana.sills@ecolab.com
         11177 S. Stadium Drive
         Sugar Land, TX 77478

         R&R Services, Inc.            Scott Williams                   Trade                                                                         $400,428
 7
         Attn. COO                     307-749-1201
         PO Box 409                    scottw@r-rserviceinc.com
         Boulder, WY 82923

         Crosby Energy Services,       Jess Kissling                    Trade                                                                         $376,553
 8
         Inc.                          800-250-3873
         Attn: Billing Specialists     prousse@crosbyenergyser
         PO Box 1489                   vices.com
         Larose, LA 70373

         A&T Welding, Inc.             Aaron Stevens                    Trade                                                                         $365,981
 9
         Attn. Office Manager          307-537-3467
         PO Box 1601                   Gwen@atwelding.com
         Pinedale, WY 82941
         Infinity Power & Controls,    Bruce Pivic                      Trade                                                                         $318,842
 10
         LLC                           307-362-6661
         Attn. Bruch Pivic             bpivic@wyoming.com
         1701 Decora Drive
         Rock Springs, WY 82901

Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                    page 2
                    Case 20-32631 Document 1 Filed in TXSB on 05/14/20 Page 12 of 25
      Debtor Name: Ultra Petroleum Corp.                                              Case number: (if known) [●]



   Name of creditor and complete     Name, telephone number,         Nature of the claim   Indicate if     Amount of unsecured claim
   mailing address, including zip    and email address of creditor   (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
   code                              contact                         debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                     professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                     services, and         or disputed     setoff to calculate unsecured claim.
                                                                     government
                                                                     contracts)
                                                                                                           Total claim, if      Deduction           Unsecured
                                                                                                           partially            for value of        claim
                                                                                                           secured              collateral or
                                                                                                                                setoff
       ToolPushers Supply           Deb Mulhbeier                     Trade                                                                         $250,647
 11
       Company                      307-266-0324
       Attn. Deb Mulhbeier          deb.muhlbeier@truecos.co
       P.O. Box 1714                 m
       Casper, WY 82602

       Rocky Mountain Power         Ron Wild                          Trade                                                                         $221,978
 12
       Attn. Regional Business      307-352-5236
       Manager                      ron.wild@rockymountainp
       PO Box 26000                 ower.net
       Portland, OR 97256-
       0001

       Kauppi Wireline Service      Don Kauppi                        Trade                                                                         $137,110
 13
       2137 Carson                  307-362-2005
       Rock Springs, WY 82902       don.kauppi11@gmail.com

       Earthworks, Inc.             Darlene Hostetter                 Trade                                                                         $123,476
 14
       Attn, ACH Contact            307.857.4260
       1 Hutchinson Road            dhearthworks@wyoming.c
       Riverton, WY 82501           om

       H&N Gold Field Services      Carol Fawver                      Trade                                                                         $116,498
 15
       Attn. AR                     307-362-9803
       P.O. Box 1086                carol@hngoldfield.com
       Rock Springs, WY
       82902-1086

       Rapid Wire LLC               Tammy Swenson                     Trade                                                                         $82,498
 16
       Attn. AR Contact             307-537-3434
       78 Sievers Road              rapidwire@hotmail.com
       Cora, WY 82925

       Automation &                 Mia Kamboris                      Trade                                                                         $70,660
 17
       Electronics, Inc.            307-233-0311
       Attn, Accounting             mia_kamboris@autoeelct.
       Manager                      com
       PO Box 2670
       Casper, WY 82602-2670

       Rendezvous Pipeline          Beverly Gee                       Trade                                                                         $55,000
 18
       Company                      210-626-4063
       Attn. Credit                 beverly.a.gee@tsocorp.co
       Representative               m
       19100 Ridgewood
       Parkway
       San Antonio, TX 78259

       J&A Service                  Shakima Wiley                     Trade                                                                         $51,423
 19
       Attn. Accounting             970-434-9435
       Manager                      jmontoya@ja-service.com
       3166 Pipe Court
       Grand Junction, CO
       81504


Official Form 204         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                    page 3
                    Case 20-32631 Document 1 Filed in TXSB on 05/14/20 Page 13 of 25
      Debtor Name: Ultra Petroleum Corp.                                             Case number: (if known) [●]



   Name of creditor and complete    Name, telephone number,         Nature of the claim   Indicate if     Amount of unsecured claim
   mailing address, including zip   and email address of creditor   (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
   code                             contact                         debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                    professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                    services, and         or disputed     setoff to calculate unsecured claim.
                                                                    government
                                                                    contracts)
                                                                                                          Total claim, if      Deduction           Unsecured
                                                                                                          partially            for value of        claim
                                                                                                          secured              collateral or
                                                                                                                               setoff
       Jonah LLC Plaintiffs in      Jarrod B. Martin                 Litigation                                                                    $50,000
 20
       Jonah LLC Adversary          713-337-5580
       Proceeding                   Jarrod.Martin@mhllp.com
       Attn. McDowell
       Hetherington LLP
       Jarrod B. Martin
       1001 Fannin Street,
       Suite 2700
       Houston, TX 77002

       DNOW L.P.                    Gina Sabedra                     Trade                                                                         $46,072
 21
       PO Box 200822                281-823-4700
       Dallas, TX 75320-0822        gina.sabedra@dnow.com

       Eversheds Sutherland         Edward Christian                 Professional                                                                  $43,605
 22
       LLP                          404-853-8000                     Services
       Attn. Edward Christian       edwardchristian@evershe
       999 Peach Tree Street,       ds-sutherland.com
       Suite 2300
       Atlanta, GA 30309

       Wade Scott Lauchner          Ann Lauchner                     Trade                                                                         $43,235
 23
       Attn. Office Manager         307-231-4868
       PO Box 264                   lauchnerscott@yahoo.com
       Boulder, WY 82923
       Trinity Consulting, Inc.     Erin Andre                       Trade                                                                         $34,003
 24
       Attn. Contracts              972-661-8100
       Administrator                collections@trinityconsulta
       12700 Park Central Drive     nts.com
       Dallas, TX 75251

       Scan Tech, Inc.              Mark Mobely                      Trade                                                                         $32,029
 25
       Attn. Office Manager         435-789-7007
       PO Box 790580                scantech@ubtanet.com
       Vernal, UT 84079

       Power Services, Inc.         Bill Power                       Trade                                                                         $28,776
 26
       Attn: AR Clerk               307-472-7722
       PO Box 2870                  PSI-
       Casper, WY 82602             Receivables@DNOW.com

       Battery System, Inc.         Brad Champlin                    Trade                                                                         $27,685
 27
       Attn. Branch                 307-382-7938
       Manager/Sales                bradchamplin@batterysyst
       12322 Monarch Street         ems.net
       Garden Grove, CA
       92841

       Rocky Mtn. Oilfield          Russ Harbour                     Trade                                                                         $17,041
 28
       Warehouse                    307-266-2260
       Attn. Collections            russh@rmow.com
       Specialists
       414 S. Elm Street
       Casper, WY 82601


Official Form 204        Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                    page 4
                    Case 20-32631 Document 1 Filed in TXSB on 05/14/20 Page 14 of 25
      Debtor Name: Ultra Petroleum Corp.                                             Case number: (if known) [●]



   Name of creditor and complete    Name, telephone number,         Nature of the claim   Indicate if     Amount of unsecured claim
   mailing address, including zip   and email address of creditor   (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
   code                             contact                         debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                    professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                    services, and         or disputed     setoff to calculate unsecured claim.
                                                                    government
                                                                    contracts)
                                                                                                          Total claim, if      Deduction           Unsecured
                                                                                                          partially            for value of        claim
                                                                                                          secured              collateral or
                                                                                                                               setoff
       Rocky Mountain               Amber Wise                       Trade                                                                         $17,033
 29
       Industrial                   307-472-5519
       Attn. Accountant             awise@rmiwyoming.com
       1171 English Avenue
       Casper, WY 82601

       Wyoming Department of        Nancy Vehr                       Regulatory                                                                    Unknown
 30
       Environmental Quality        307-777-7501
       200 W 17th Street            Wyodeq@wyo.gov
       Cheyenne, WY 82001




Official Form 204        Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                    page 5
          Case 20-32631 Document 1 Filed in TXSB on 05/14/20 Page 15 of 25



    Fill in this information to identify the case and this filing:

   Debtor Name          Ultra Petroleum Corp.

   United States Bankruptcy Court for the:                Southern District of Texas

                                                                                             (State)
   Case number (If known):


Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors
          12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must
sign and submit this form for the schedules of assets and liabilities, any other document that requires a declaration that
is not included in the document, and any amendments of those documents. This form must state the individual’s
position or relationship to the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money
or property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to
20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



            Declaration and signature

          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent
          of the partnership; or another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the
          information is true and correct:

      ☐     Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
      ☐     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      ☐     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      ☐     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      ☐     Schedule H: Codebtors (Official Form 206H)
      ☐     Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      ☐     Amended Schedule
      ☒     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not
            Insiders (Official Form 204)
      ☒     Other document that requires a declaration                      List of Equity Security Holders and Corporate
            Ownership Statement
    I declare under penalty of perjury that the foregoing is true and correct.

     Executed on
                                                                                  /s/ David W. Honeyfield
                                        05/14/2020
                                        MM/ DD/YYYY                              Signature of individual signing on behalf of debtor
                                                                                 David W. Honeyfield
                                                                                 Printed name
                                                                                 Senior Vice President and Chief Financial Officer
                                                                                 Position or relationship to debtor

Official Form 202                          Declaration Under Penalty of Perjury for Non-Individual Debtor
        Case 20-32631 Document 1 Filed in TXSB on 05/14/20 Page 16 of 25




  OMNIBUS RESOLUTIONS OF THE MANAGING MEMBERS AND MEMBERS OF
             THE BOARD OF DIRECTORS AS APPLICABLE OF

                              ULTRA WYOMING LGS, LLC
                                 ULTRA WYOMING, LLC
                                  UPL PINEDALE, LLC
                           UPL THREE RIVERS HOLDINGS, LLC
                            KEYSTONE GAS GATHERING, LLC
                                ULTRA RESOURCES, INC.
                               UP ENERGY CORPORATION
                               ULTRA PETROLEUM CORP.

                                    Dated as of May 13, 2020

 The sole members or all of the members of the boards of directors, as applicable (each,
 an “Authorizing Body”), of the applicable entity set forth on Annex A attached hereto (each,
 a “Company,” and, collectively, the “Companies”) hereby take the following actions and adopt
 the following resolutions pursuant to (as applicable) the articles, bylaws, limited liability
 company agreement, or similar document (in each case as amended or amended and restated to
 date) of each Company and the laws of the jurisdiction in which such Company is organized.

        WHEREAS, each Authorizing Body has considered presentations by management and the
 financial and legal advisors of each of the Companies regarding the liabilities and liquidity
 situation of each of the Companies, the strategic alternatives available to it, and the effect of the
 foregoing on each Company’s business;

        WHEREAS, each Authorizing Body has considered presentations by management and the
financial and legal advisors of the each of the Companies regarding a restructuring support
agreement in form and substance substantially as proposed (the “Restructuring
Support Agreement”);

        WHEREAS, the Companies have negotiated the Restructuring Support Agreement in good
faith and at arm’s-length with the Consenting Creditor Parties (as defined in the Restructuring
Support Agreement);

       WHEREAS, the Restructuring Support Agreement provides that it can be terminated if
continued performance thereunder would be inconsistent with the exercise of each Authorizing
Body’s fiduciary duties or applicable law;

        WHEREAS, each Authorizing Body has reviewed and considered presentations by
management and the financial and legal advisors of each of the Companies regarding the
advantages and disadvantages of each Company soliciting acceptances of the prepackaged
chapter 11 plan of reorganization (as may be amended, modified, or supplemented from time to
time, the “Plan”) contemplated in the Restructuring Support Agreement and the related disclosures
(as may be amended, modified, or supplemented from time to time, the “Disclosure Statement”);
       Case 20-32631 Document 1 Filed in TXSB on 05/14/20 Page 17 of 25




      WHEREAS, each Authorizing Body discussed the foregoing with management and the
financial and legal advisors of each of the Companies and each Authorizing Body has fully
considered each of the strategic alternatives available to it and has determined, in the judgment
of each Authorizing Body, that the following resolutions are in the best interests of each Company
and their respective stakeholders; and

      WHEREAS, each Authorizing Body has had the opportunity to consult with the financial
and legal advisors of the Companies and assess the considerations related to the commencement
of chapter 11 cases under title 11 of the United States Code (the “Bankruptcy Code”) and
recognition under the Companies’ Creditors Arrangement Act (Canada) (the “CCAA”), including
materials provided by the financial and legal advisors, and each Authorizing Body recommends
the adoption of these resolutions.

       Now, THEREFORE, BE IT:

Chapter 11 and Recognition Filings

       RESOLVED, that, in the judgment of each Authorizing Body, it is desirable and in the best
       interests of the Companies, their creditors, and other stakeholders, that each of the
       Companies shall be, and hereby are, authorized to file, or cause to be filed, a voluntary
       petition for relief (the “Chapter 11 Case”) under the provisions of the Bankruptcy Code in
       a court of proper jurisdiction (the “Bankruptcy Court”), and any other petition for relief or
       recognition or other order that may be desirable under applicable law in the United States
       or Canada.

       RESOLVED, that the Chief Executive Officer, the Chief Financial Officer, the General
       Counsel, and any Senior Vice President, and any other representatives of the Companies
       (collectively, the “Authorized Signatories”), acting alone or with one or more other
       Authorized Signatories be, and they hereby are, authorized, empowered, and directed to
       execute and file on behalf of the Companies all petitions, schedules, lists, and other
       motions, papers, or documents, and to take any and all action that they deem necessary or
       proper to obtain such relief, including, without limitation, any action necessary to maintain
       the ordinary course operation of the Companies’ business.

Retention of Professionals

       RESOLVED, that each of the Authorized Signatories be, and they hereby are, authorized
       and directed to employ the law firm of Kirkland & Ellis LLP and Kirkland & Ellis
       International LLP (together, “Kirkland”) as general bankruptcy counsel, Jackson Walker
       LLP (“Jackson Walker”) as local bankruptcy counsel to represent and assist the Companies
       in carrying out their duties under the Bankruptcy Code and applicable law in the United
       States, and Tucker Carruthers and Bennett Jones LLP (“Bennett Jones”) as Canadian
       counsel, and Quinn Emanuel Urquhart & Sullivan, LLP (“Quinn Emanuel”) as special
       counsel, and to take any and all actions to advance the Companies’ rights and obligations,
       including filing any pleadings; and in connection therewith, each of the Authorized
       Signatories, with power of delegation, is hereby authorized and directed to execute
       appropriate retention agreements, pay appropriate retainers, and to cause to be filed an

                                                2
Case 20-32631 Document 1 Filed in TXSB on 05/14/20 Page 18 of 25




appropriate application for authority to retain the services of Kirkland, Jackson Walker,
Tucker Carruthers, Bennett Jones, and Quinn Emanuel.

RESOLVED, that each of the Authorized Signatories be, and they hereby are, authorized
and directed to employ the firm Centerview Partners LLC (“Centerview”), as investment
banker to, among other things, assist the Companies in evaluating their businesses and
prospects, developing a long-term business plan, developing financial data for evaluation
by the Members, Boards of Directors, creditors, or other third parties, as requested by the
Companies, evaluating each of the Companies’ capital structure, responding to issues
related to each of the Companies’ financial liquidity, and in any sale, reorganization,
business combination, or similar disposition of each of the Companies, assets; and in
connection therewith, each of the Authorized Signatories, with power of delegation, is
hereby authorized and directed to execute appropriate retention agreements, pay
appropriate retainers, and to cause to be filed an appropriate application for authority to
retain the services of Centerview.

RESOLVED, that each of the Authorized Signatories be, and they hereby are, authorized
and directed to employ the firm FTI Consulting, Inc. (“FTI”) as financial advisor to
represent and assist each Company in carrying out its duties under the Bankruptcy Code
and to take any and all actions to advance each Company’s rights and obligations; and in
connection therewith, each of the Authorized Signatories, with power of delegation, is
hereby authorized and directed to execute appropriate retention agreements, pay
appropriate retainers, and to cause to be filed an appropriate application for authority to
retain the services of FTI.

RESOLVED, that each of the Authorized Signatories be, and they hereby are, authorized
and directed to employ the firm of Prime Clerk LLC (“Prime Clerk”) as notice and claims
agent to represent and assist the Companies in carrying out their duties under the
Bankruptcy Code, and to take any and all actions to advance the Companies’ rights and
obligations; and in connection therewith, each of the Authorized Signatories, with power
of delegation, is hereby authorized and directed to execute appropriate retention
agreements, pay appropriate retainers, and to cause to be filed appropriate applications for
authority to retain the services of Prime Clerk.

RESOLVED, that each of the Authorized Signatories be, and they hereby are, authorized
and directed to employ any other professionals to assist the Companies in carrying out their
duties under the Bankruptcy Code; and in connection therewith, each of the Authorized
Signatories, with power of delegation, are hereby authorized and directed to execute
appropriate retention agreements, pay appropriate retainers and fees, and to cause to be
filed an appropriate application for authority to retain the services of any other
professionals as necessary.

RESOLVED, that each of the Authorized Signatories be, and they hereby are, with power
of delegation, authorized, empowered, and directed to execute and file all petitions,
schedules, motions, lists, applications, pleadings, and other papers and, in connection
therewith, to employ and retain all assistance by legal counsel, accountants, financial
advisors, and other professionals and to take and perform any and all further acts and deeds

                                         3
       Case 20-32631 Document 1 Filed in TXSB on 05/14/20 Page 19 of 25




      that each of the Authorized Signatories deem necessary, proper, or desirable in connection
      with each of the Companies’ Chapter 11 Case and CCAA proceedings, with a view to the
      successful prosecution of such cases.

Cash Collateral, Debtor in Possession Financing, and Adequate Protection

       RESOLVED, that each Company will obtain benefits from (a) the use of collateral,
       including cash collateral, as that term is defined in section 363(a) of the Bankruptcy Code
       (the “Cash Collateral”), which is security for certain prepetition secured lenders
       (collectively, the “Secured Lenders”) party to (i) that certain Credit Agreement, dated as
       of April 12, 2017, as amended, reinstated, modified, or supplemented from time to time,
       by and between Ultra Resources, Inc., as borrower, Bank of Montreal, as administrative
       agent, and the other parties thereto, (ii) that certain Term Loan Agreement, dated as of
       April 12, 2017, as amended, reinstated, modified, or supplemented from time to time, by
       and between Ultra Resources, Inc., as borrower, Wilmington Trust, National Association,
       as administrative agent, and the other parties thereto, and (iii) that certain Second Lien
       Notes Indenture, dated as of December 21, 2018, as amended, reinstated, modified, or
       supplemented from time to time, by and between Ultra Resources, Inc., as issuer, U.S.
       Bank National Association, as trustee and collateral agent, and other parties thereto, and
       (b) the incurrence of debtor-in-possession financing obligations (the “DIP Financing”).

       RESOLVED, that, in order to use and obtain the benefits of (a) the DIP Financing and
       (b) the Cash Collateral and in accordance with section 363 of the Bankruptcy Code, each
       Company will provide certain liens, claims, and adequate protection to the Secured
       Lenders (the “DIP Obligations”), as documented in a proposed interim order (the “Interim
       DIP Order”) and to be submitted for approval to the Bankruptcy Court.

       RESOLVED, that the form, terms, and provisions of the Interim DIP Order to which each
       Company is or will be subject and the actions and transactions contemplated thereby be,
       and hereby are, authorized, adopted, and approved, and each of the Authorized Signatories
       of each Company be, and hereby is, authorized and empowered, in the name of and on
       behalf of each Company, to take such actions and negotiate or cause to be prepared and
       negotiated and to execute, deliver, perform, and cause the performance of the Interim DIP
       Order and such other agreements, certificates, instruments, receipts, petitions, motions, or
       other papers or documents to which each Company is or will be a party, including, but not
       limited to, any security and pledge agreement or guaranty and collateral agreement
       (collectively with the Interim DIP Order, the “DIP Documents”), incur and pay or cause
       to be paid all fees and expenses and engage such persons, in each case, in the form or
       substantially in the form thereof submitted to each Authorizing Body, with such changes,
       additions, and modifications thereto as the officers of each Company executing the same
       shall approve, such approval to be conclusively evidenced by officers’ execution and
       delivery thereof.

       RESOLVED, that each Company, as debtor and debtor in possession under the
       Bankruptcy Code, be and hereby is, authorized and empowered to incur the DIP
       Obligations and certain obligations related to the DIP Financing and to undertake any and
       all related transactions on substantially the same terms as contemplated under the DIP

                                               4
      Case 20-32631 Document 1 Filed in TXSB on 05/14/20 Page 20 of 25




       Documents (collectively, the “DIP Transactions”), including granting liens on its assets
       to secure such obligations.

       RESOLVED, that the Authorized Signatories of each Company be and they hereby are,
       authorized, directed, and empowered, and each of them acting alone hereby is authorized,
       directed, and empowered in the name of and on behalf of each Company, as debtors and
       debtors in possession, to take such actions as in their discretion is determined to be
       necessary, desirable, or appropriate and execute the DIP Transactions, including delivery
       of (a) the DIP Documents, (b) such other instruments, certificates, notices, assignments,
       and documents as may be reasonably requested by the agents under the DIP Documents
       (the “Agents”), and (c) such forms of deposit, account control agreements, officer’s
       certificates, and compliance certificates as may be required by the DIP Documents.

       RESOLVED, that each of the Authorized Signatories of each Company be, and they
       hereby are, authorized, directed, and empowered in the name of and on behalf of each
       Company to file or to authorize the Agents to file any Uniform Commercial Code (the
       “UCC”) financing statements, any other equivalent filings, any intellectual property
       filings, and recordation and any necessary assignments for security or other documents in
       the name of each Company that the Agents deem necessary or appropriate to perfect any
       lien or security interest granted under the Interim DIP Order, including any such UCC
       financing statement containing a generic description of collateral, such as “all assets,” “all
       property now or hereafter acquired,” and other similar descriptions of like import, and to
       execute and deliver, and to record or authorize the recording of, such mortgages and deeds
       of trust in respect of real property of each Company and such other filings in respect of
       intellectual and other property of each Company, in each case as the Agents may
       reasonably request to perfect the security interests of the Agents under the Interim DIP
       Order or any of the other DIP Documents.

       RESOLVED, that each of the Authorized Signatories of each Company be, and they
       hereby are, authorized, directed, and empowered in the name of and on behalf of each
       Company to take all such further actions, including, without limitation, to pay or approve
       the payment of all fees and expenses payable in connection with the DIP Transactions and
       all fees and expenses incurred by or on behalf of each Company in connection with the
       foregoing resolutions, in accordance with the terms of the DIP Documents, which shall in
       their sole judgment be necessary, desirable, proper, or advisable to perform any of each
       Company’s obligations under or in connection with the Interim DIP Order or any of the
       other DIP Documents and the transactions contemplated therein and to carry out fully the
       intent of the foregoing resolutions.

Restructuring Support Agreement and the Chapter 11 Plan

       RESOLVED, that each Authorizing Body has determined in its business judgment that it
       is desirable and in the best interests of the Companies, their creditors, and other
       stakeholders to enter into the Restructuring Support Agreement and to commence
       solicitation of the Plan, as attached to the Disclosure Statement, pursuant to sections
       1125(g) and 1126(b) of the Bankruptcy Code and rule 3018(b) of the Federal Rules of
       Bankruptcy Procedure, and that each Company’s performance of its obligations under the

                                                5
      Case 20-32631 Document 1 Filed in TXSB on 05/14/20 Page 21 of 25




      Restructuring Support Agreement and the solicitation of votes in favor of the Plan be and
      hereby is, in all respects, authorized and approved.

      RESOLVED, that each of the Authorized Signatories be, and they hereby are, authorized
      to take all actions (including, without limitation, to negotiate and execute any agreements,
      documents, or certificates) necessary to enter into the Restructuring Support Agreement
      and to consummate the transactions contemplated thereby in connection with the Chapter
      11 Cases, and that the Companies performance of their obligations under the Restructuring
      Support Agreement hereby is, in all respects, authorized and approved.

      RESOLVED, that each Authorizing Body has determined in its business judgment it is
      desirable and in the best interests of each of the Companies, their creditors, and other
      stakeholders that the Authorized Signatories file or cause to be filed the Plan, the
      Disclosure Statement, and all other papers or documents (including any amendments)
      related thereto and to take any and all actions that they deem necessary or appropriate to
      pursue confirmation and consummation of a plan of reorganization materially consistent
      with the Plan.

      RESOLVED, that the Authorized Signatories, acting alone or with one or more other
      Authorized Signatories, be and they hereby are, authorized, empowered, and directed,
      together with the Companies’ advisors, to file all other documents deemed necessary to
      confirm a plan of reorganization materially consistent with the Plan, including, but not
      limited to, any amendments to and modifications of the Plan and Disclosure Statement.

      RESOLVED, that the Authorized Signatories of each of the Companies, acting alone or
      with one or more other Authorized Signatories, be and they hereby are, authorized,
      empowered, and directed to take or cause to be taken any and all such other and further
      action, and to execute, acknowledge, deliver, and file any and all such instruments as each,
      in his or her discretion, may deem necessary or advisable in order to consummate the Plan
      if confirmed by the Bankruptcy Court.

General

      RESOLVED, that in addition to the specific authorizations heretofore conferred upon the
      Authorized Signatories, each of the Authorized Signatories (and their designees and
      delegates) be, and they hereby are, authorized and empowered, in the name of and on
      behalf of the Companies, to take or cause to be taken any and all such other and further
      action, and to execute, acknowledge, deliver and file any and all such agreements,
      certificates, instruments, and other documents and to pay all expenses, including, but not
      limited to, filing fees, in each case as in such Authorized Signatory’s judgment, shall be
      necessary, advisable or desirable in order to fully carry out the intent and accomplish the
      purposes of the resolutions adopted herein.

      RESOLVED, that each Authorizing Body of each of the Companies has received
      sufficient notice of the actions and transactions relating to the matters contemplated by
      the foregoing resolutions, as may be required by the organizational documents of the
      Companies, or hereby waives any right to have received such notice.

                                              6
Case 20-32631 Document 1 Filed in TXSB on 05/14/20 Page 22 of 25




RESOLVED, that all acts, actions, and transactions relating to the matters contemplated
by the foregoing resolutions done in the name of and on behalf of the Companies, which
acts would have been approved by the foregoing resolutions except that such acts were
taken before the adoption of these resolutions, are hereby in all respects approved and
ratified as the true acts and deeds of the Companies with the same force and effect as if
each such act, transaction, agreement, or certificate has been specifically authorized in
advance by resolution of each Authorizing Body of the Companies.

RESOLVED, that each of the Authorized Signatories (and their designees and delegates)
be, and hereby are, authorized and empowered to take all actions or to not take any action
in the name of the Companies with respect to the transactions contemplated by these
resolutions hereunder, as such Authorized Signatory shall deem necessary or desirable in
such Authorized Signatory’s reasonable business judgment as may be necessary or
convenient to effectuate the purposes of the transactions contemplated herein.

RESOLVED, that notwithstanding the provisions of any other resolution herein
contained, that the Authorized Body of Ultra Petroleum Corp. has determined that it is in
the best interests of Ultra Petroleum Corp. to pursue the Chapter 11 Case, the Plan and all
ancillary matters, including obtaining recognition of the Chapter 11 Case and the Plan,
under the CCAA.

RESOLVED, that, provided the Chapter 11 Case is made, Ultra Petroleum Corp., as the
ultimate parent entity of each of the other Companies (including of Ultra Resources, Inc.)
and as a guarantor of certain secured and unsecured indebtedness of Ultra Resources, Inc.,
is hereby authorized to make an application under the CCAA with a view to obtaining
recognition from the Yukon Supreme Court of the Chapter 11 Case and the Plan and all
orders and matters thereunder, as may be approved by that the Authorized Signatories, or
any of them, for and on behalf of Ultra Petroleum Corp (the "CCAA Proceedings").

RESOLVED, that the Authorized Signatories of Ultra Petroleum Corp., or any of them,
are hereby authorized to prepare or cause to be prepared, and approve for filing, and file
or cause to be filed, for and on behalf of Ultra Petroleum Corp., any documents (including
petitions, affidavits and orders, and any amendments or supplements to documents) that
the Authorized Signatories, or any of them, in their discretion, determine should be filed
with the Yukon Supreme Court pursuant to the CCAA proceedings.

RESOLVED, that the Authorized Signatories of Ultra Petroleum Corp., any of them,
acting alone or with one or more other Authorized Signatories of Ultra Petroleum Corp.,
be and they hereby are, authorized, empowered, and directed to take or cause to be taken
any and all such other and further action, and to execute, acknowledge, deliver, and file
any and all such instruments as each, in his or her discretion, may deem necessary or
advisable in order to consummate the Plan if confirmed by the Bankruptcy Court and, as
applicable, the Yukon Supreme Court.




                                        7
       Case 20-32631 Document 1 Filed in TXSB on 05/14/20 Page 23 of 25




IN WITNESS WHEREOF, the undersigned have executed this Consent and resolutions as of the
date above first written.


                                        ULTRA PETROLEUM CORP.



                                        Name: Evan Lederman
                                        Title: Director


                                        Name: Brad Johnson
                                        Title: President, Chief Executive Officer and
                                               Director


                                        Name: Sylvia K. Barnes
                                        Title: Director


                                        Name: Neal P. Goldman
                                        Title: Director


                                        Name: Michael J. Keeffe
                                        Title: Director


                                        Name: Stephen J. McDaniel
                                        Title: Director


                                        Name: Alan J. Mintz
                                        Title: Director


                                        Name: Edward A. Scoggins, Jr.
                                        Title: Director




                                           8
Case 20-32631 Document 1 Filed in TXSB on 05/14/20 Page 24 of 25
      Case 20-32631 Document 1 Filed in TXSB on 05/14/20 Page 25 of 25




IN WITNESS WHEREOF, the undersigned have execµted this Consent and resolutions as of the
date above first written.


                                        ULTRA PETROLEUM CORP.



                                        Name: Evan Ledennan
                                        Title: Director


                                         Name: Brad Johnson
                                         Title: President, Chief Executive Officer and
                                                Director


                                         Name: Sylvia K. Barnes
                                         Title: Director


                                         Name; Neal P. Goldman
                                         Title: Director

                                           �!J-4-=
                                         Name: Michael J. Keeffe
                                         Title: Director


                                         Name: Stephen J. McDaniel
                                         Title: Director


                                         Name: Alan J. Mintz
                                         Title: Director


                                         Name: Edward A. Scoggins, Jr.
                                         Title: Director




                                            8
